TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00190-CV


Appellants, John Reed Kleas and Lelah Mae Broussard Kleas d/b/a Allegra
Management; Allegra Development, L.P.; and Allegra Management, L.L.C. //
Cross-Appellant, BMC West Corporation d/b/a Stripling-Blake Lumber Company

v.

Appellees, BMC West Corporation d/b/a Stripling-Blake Lumber Company
and Edward Mancias// Cross-Appellees, John Reed Kleas and Lelah Mae 
Broussard Kleas d/b/a Allegra Management; Allegra Development, L.P.;
and Allegra Management L.L.C.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN202575, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellee BMC West Corporation d/b/a Stripling-Blake Lumber Company has filed
a motion requesting this Court to render judgment on the supersedeas bond and supplemental bond
filed by appellants Lelah Mae Broussard Kleas d/b/a Allegra Management; Allegra Development,
L.P.; and Allegra Management, L.L.C, and a motion to expedite.  We grant the motion to expedite
and, pursuant to Texas Rule of Civil Procedure 43.5, we grant the motion to render judgment on
the supersedeas bond and supplemental bond, withdraw our previous judgment entered on
December 19, 2008, and substitute the revised judgment entered contemporaneously with this order.
		It is so ordered January 23, 2009.

Before Chief Justice Law, Justices Patterson and Pemberton
    Chief Justice Law not participating